EXHIBIT 99 Press Release FOR IMMEDIATE RELEASE Contact:John P. McBride Telephone: 765-598-5007 WEST END INDIANA BANCSHARES, INC. ANNOUNCES QUARTERLY CASH DIVIDEND February 26, 2013, West End Indiana Bancshares, Inc. (OTCBB: WEIN) (the “Company) today announced that its Board of Directors declared a quarterly cash dividend of $0.06 per common share.The dividend will be paid on or about March 22, 2013, to stockholders of record as of the close of business on March 13, 2013. “We are pleased to continue payment of a cash dividend to our shareholders,” said John P. McBride, President and Chief Executive Officer of the company. “The payment of dividends represents our long-term commitment to enhancing shareholder value and we anticipate continuing to pay a quarterly dividend in the future, subject to our future financial condition and results of operations, and future market, regulatory and general economic conditions.” About West End Bank, S.B. Founded in 1894, West End Bank, S.B. is an Indiana-chartered savings bank that provides financial services to individuals, families and businesses through our four banking offices located in the Indiana counties of Union and Wayne and two additional limited service branches located in an elementary school and high school in Richmond, Indiana at which we offer more limited banking services and at which we provide banking seminars to students who assist in the branch operations. Investors may obtain additional information about West End Indiana Bancshares, Inc. and West End Bank, S.B. on the internet at www.westendbank.com, under Investor Relations. Forward-Looking Statements This press release may contain certain “forward-looking statements” which may be identified by the use of such words as “believe”, “expect”,“intend”, “anticipate”, “should”, “planned”,“estimated”, and “potential”.Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services.
